Rotiirock, J.
1 Scfcourt: certioran. In Keniston v. Hewitt, 48 Iowa, 679, it was determined that the District Court has no jurisdiction in certiorari in civil cases, and that such jurisdicUon is exclusive in the Circuit Court. The decisjon jn that case had not been published when this cause was determined in the court below, and jurisdiction was entertained without objection, and no objection is made in this court.
2. appeal. "We have held in all cases where it appears that there is a want of jurisdiction in the court below, or where the ruling made is in excess of the authority or j>ower of the court, that it is the duty of .this court to recognize such want of jurisdiction, even if no objection be made. See St. Joseph Manufacturing Company v. Harrington, ante, 380.
It has come to our knowledge since the submission of the cause that the venue of the action has been changed to the Circuit Court, and we have been requested.to determine the question on the merits; but, for the sake of uniformity in the practice in this court, we think it better to require that the case come to us upon an appeal from a tribunal having jurisdiction of the subject matter. The appeal will be
Dismissed.